DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 18, 2021.
Response to Arguments
Applicant’s arguments, see page 9-10, filed August 18, 2021, with respect to the election of species requirement, have been fully considered and are not persuasive.  Examiner notes that in the original disclosure filed December 17, 2018, the distinction between the various embodiments requires a different field of search pursuant to MPEP § 808.02; thus generating serious search burden. For example the backpack species depicted in figures 9-10, could be patentably distinct from the scooter species depicted in figure 13.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on filed August 18, 2021. Claims 3 and 20 have been cancelled as requested by applicant, claims 1-2 and 21-38 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the details below must be shown or the feature(s) canceled from the claim(s).  
Claim 1, lines 17-19, “a seat configuration with another pair of faces of the two frame prisms substantially aligned with and coextensive with each other”.
Claim 38, lines 15-16, “a seat configuration with another pair of faces of the two frame prisms substantially aligned with and coextensive with each other”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “316” has been used to designate both “wheels” and “the handle bars” in Figure 3, and paragraphs [0053] and [0059]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference (312) in Fig. 3.
Reference (313) in Fig. 3.
Reference (408) in Fig. 4.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the limitation “two frame components surrounded by and supporting an enclosing fabric enclosure, the two fabric enclosures each forming a luggage compartment with respective luggage closures.” There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 1 recites the limitation “two frame components to rotate relative to each other into a luggage configuration with a pair of faces of the two frame prisms substantially aligned with and coextensive with each other”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 1 recites the limitation “a seat configuration with another pair of faces of the two frame prisms substantially aligned with and coextensive with each other”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 28 recites the limitation “the ground engaging element of one of the frame components is designed to be positioned in the middle of an outer surface of the frame component”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 31 recites the limitation “Velcro®” in line 2. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 33 recites the limitation “Velcro®” in line 24. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 33 recites the limitation “the ground engaging element of one of the frame components is designed to be positioned in the middle of an outer surface of the frame component”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 34 recites the limitation “a frame component surrounded by and supporting one or more enclosing fabric enclosures”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 38 recites the limitation “each of the two frame components surrounded by and supporting an enclosing fabric enclosure, the two fabric enclosures each forming a luggage compartment with respective luggage closures”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 38 recites the limitation “the two frame components to rotate relative to each other into a luggage configuration with a pair of faces of the two frame prisms 7Serial No.: 16/222,563 substantially aligned with and coextensive with each other”. There is insufficient antecedent basis in the specification for this limitation in the claim.
Claim 38 recites the limitation “a seat configuration with another pair of faces of the two frame prisms substantially aligned with and coextensive with each other”. There is insufficient antecedent basis in the specification for this limitation in the claim.

Claim Objections
Claims 31 and 33 are objected to because of the following informalities:
Claim 31, lines 1-2, “includes at least one of zippers, Velcro, button, latch.” Should read “includes at least one of zippers, Velcro, button, or latch.”
Claim 33, line 16, “a element height”, should read, “an element height”.
Claim 33, lines 24, “includes at least one of zippers, Velcro, button, latch.” Should read “includes at least one of zippers, Velcro, button, or latch.”
Claim 33, lines 26-27, “at least one of structural elements”, should read, “at least one of the structural elements”.

  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 38, “means for rotating”, in lines 5-7 and 12. Wherein the hinge structure (148) 
Claim 38, “means for reclining”, in lines 17 and 20. Wherein the second frame (106) forms a seat member in which the human sits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 31 and 33 contain the trademark/trade name “Velcro® “.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the “hook and loop”, and accordingly, the identification/description is indefinite.

Claim 33 recites the limitation "at least one of structural elements" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “at least one of structural elements” will be interpreted as any structural element in the current invention.

Claim 33 recites the limitation “element angle” in lines 16-18. This limitation is indefinite as it is unclear to the examiner what an “element angle” comprises. For examination purposes “element angle” will be interpreted as an angle of the invention achieved by the position of the ground engaging elements.

Claim 33 recites the limitation “element height” in lines 16-18. This limitation is indefinite as it is unclear to the examiner what an “element height” comprises. For examination purposes “element height” will be interpreted as the height of the invention achieved by the position of the ground engaging elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 21-22, 24-27, 30-31, and 34-38, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over McNichols (US 8016089 B1), in view of Fegler et al. (US 7793970 B2).

	Regarding Claim 1, McNichols teaches, a multi-functional luggage comprising: 
A two-component frame (10), the two frame components (20, 50) each forming a rectangular prism (wherein each frame (20) and (50) are generally rectangular prisms), each of the two frame components (20, 50) surrounded by and supporting two enclosures (21, 51) each forming a luggage compartment (38) with respective luggage closures (21, 51).  (Figs. 1-5; Col. 2, lines 43-54)
The two frame components (20, 50) operably connected at respective edges using a hinge structure (30, 31). (Figs. 1-2, 4; Col. 3, lines 33-35)
The hinge structure (30, 31) arranged to permit the two frame components (20, 50) to rotate (wherein hinges (30, 31) are designed to pivot) relative to each other into a luggage configuration (Fig. 1) with a pair of faces (34, 35) of the two frame prisms substantially aligned with and coextensive with each other (as seen in luggage configuration in Figure 1). (Figs. 1-2; Col. 3, Lines 22-30) 
The entire two-component frame (10) in the luggage configuration (Fig. 1) being arranged as a rectangular prism (as depicted in Fig. 1) designed to function as transportation luggage (as a suitcase (10)). (Fig. 1; Col. 2, Lines 47-50)
 The hinge structure (30, 31) further arranged to permit the two frame components (20, 50) to rotate relative (about hinges (30, 31)) to each other into a seat configuration (Fig. 4) with another pair of faces (25, 55) of the two frame prisms (20, 50) substantially aligned with and coextensive with each other (as seen in Fig. 2).  (Figs. 2, 4; Col. 2, lines 43-54)
The entire two-component frame (10) in the seat configuration being arranged as a seat 2Serial No.: 16/222,563supporting structure (Fig. 4) designed to serve as a seat. (Figs. 2, 4; Col. 2, lines 43-54)

	McNichols does not teach the two frame components being surrounded by and supporting an enclosing fabric enclosure.
	Fegler et al. further teaches that a frame component (12) can be surrounded by and supporting an enclosing fabric (40) enclosure. (Figs. 1-3b; Col. 3, lines 47-63)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols,  and provide for the two frame components to be surrounded by a fabric enclosure as taught by Fegler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the frame components of a multifunctional luggage to be enclosed by fabric in order to produce a lightweight luggage that ergonomically and aesthetically advantageous to the user.

	Regarding Claim 2, McNichols, modified above, teaches all of the elements of the invention described in claim 1 above except; a frame-component designed to extend from the prisms to form a back rest, the back rest designed to move between and lock into a plurality of 
	Wherein McNichols teaches a plurality of prisms (20, 50). (Figs. 1-5; Col. 2, lines 43-54)
	Fegler et al. further teaches a frame-component (12) designed to extend from the prism (1) to form a back rest (16), the back rest (16) designed to move between and lock into a plurality of orientations between an upright orientation ((30), Fig. 1) and a reclined orientation (Fig. 2A) relative to the seating surface (1). (Wherein the orientation is reconfigured through use of a locking collar (37). (Figs. 1-3B; Col. 3, Lines 47-61; Col. 5, lines 21-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for an extendable frame component for a backrest as taught by Fegler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an extendable frame component to provide a backrest in order to enhance the security and comfort of the seats occupant.

	Regarding Claim 21, McNichols, modified above, teaches all of the elements of the invention described in claim 2 above except; one or more handles designed to adjust and lock into a height and an angle to support the seat supporting structure based on the orientation of the back rest.
	Fegler et al. further teaches one or more handles (12) designed to adjust and lock into a height (between storage configuration and deployed configuration) and an angle (through use of locking collar (37)) to support the seat supporting structure (1) based on the orientation of the back rest (16). (Figs. 1-4D; Col. 3, Lines 47-52; Col. 5, Lines 21-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for an adjustable handle as taught by Fegler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for and adjustable handle in order to accommodate the reclining orientation of the seat supporting structure for the user.

	Regarding Claim 22, McNichols further teaches cushions (34, 35) deployed on the seating surface (34, 35) of the seat supporting structure (20, 50) designed to expand (wherein a cushion would expand laterally when subjected to vertical pressure) and provide comfort (wherein McNichols teaches the mats providing cushioned comfort). (Figs. 1-5; Col. 1, Lines 52-54; Col. 3, Lines 22-30)

	Regarding Claim 24, McNichols further teaches the bases (21, 51) of the two frame components (20, 50) include one or more ground engaging elements (61-65) and a height of the each of the frame components designed to be equal to each other, both heights measured from their respective ground engaging elements to their respective seating surfaces (34, 35). (Wherein pivotal legs (61-65) are designed to be telescopically adjustable, and in Modified Figure 4 below it can be seen that the plurality of pegs (P1-P4 in Modified Figure 4 below) can be adjusted for surfaces (25) and (55) to be coextensive as seen in Figure 2, thereby creating an equivalent height between respective seating surfaces (34, 35) and ground engaging elements (61-65)). (Figs. 2, 4; Col. 2, Lines 42-48)
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    29
    60
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    24
    29
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    30
    159
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    500
    794
    media_image4.png
    Greyscale


	Regarding Claim 25, McNichols further teaches the ground engaging element (61-65) of one of the frame components (20, 50) are designed to adjust (wherein section legs (61-65) are taught as telescopic) and lock into a height (P1-P4 in Modified Figure 4 above, wherein it can be seen that legs (61-64) are also adjustable by height) and an angle (wherein section leg (65) is pivotal) relative to the seating surface (wherein adjustment of section leg (65) would be relative to seating surface (34) in Figure 2) of the frame component (20). (Fig. 4; Col. 1, Lines 64-67) 

Regarding Claim 26, McNichols further teaches the ground engaging element (65) of one of the frame components (50) is designed to adjust and lock into a height (P1-P4 in Modified Figure 4 above) and an angle (wherein section leg (65) is pivotal) based on the orientation of the back rest (35). (Fig. 4; Col. 1, Lines 64-67)
	Regarding Claim 27, McNichols further teaches the ground engaging element (61-65) of the one of the frame components (20, 50) is designed to retract into the frame component (20, 50). (Figs. 1, 3-5; Col. 2, Lines 55-67; Col. 3, Lines 1-17)

	Regarding Claim 30, McNichols further teaches that in the seat configuration (Fig. 4), the seating surface (34) includes a releasable connection (36) disposed along a portion of an outer surface (34, 35) of the two compartment frames (20, 50) and designed to provide access to the luggage compartments (38) in one or more of the two-compartment frames (20, 50). (Figs. 2, 5; Col. 3, Lines 22-23) 

	Regarding Claim 31, McNichols further teaches the releasable connection (36) includes at least one of zippers (36), Velcro, button, latch. (Figs. 2, 5; Col. 3, Lines 22-23)

	Regarding Claim 34, McNichols teaches a multi-functional luggage, comprising: 
A frame component (10) surrounded by and supporting one or more enclosures (20, 50), the enclosures (20, 50) forming respective luggage compartments (38) with luggage enclosures (20, 50). (Figs. 1-4; Col. 2, Lines 43-54)
The frame (10) and enclosures (20, 50) configured (30, 31) to rotate a portion of the frame (20) into a seat configuration, wherein in the seat configuration (Fig. 2), the frame (10) and enclosures (20, 50) are arranged to form a seat supporting structure (10) supporting a seating surface (34) at a height suitable for seating a human (wherein McNichols teaches a chair apparatus designed for seating a person), and to 6Serial No.: 16/222,563form a backrest (35), which can be disposed in a reclined orientation (Fig. 4). (Figs. 1, 4; Col. 1, 45-48; Col. 3, Lines 32-41)

	McNichols does not teach the enclosures being fabric enclosures, or the backrest being designed to move between and lock into a plurality of orientations including an upright orientation and a reclined orientation relative to the seating surface.
	Regarding the fabric enclosure, Fegler et al. further teaches that a frame component (12) can be surrounded by and supporting an enclosing fabric (40) enclosure. (Figs. 1-3b; Col. 3, lines 47-63)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, and provide for the two frame components to be surrounded by a fabric enclosure as taught by Fegler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the frame components of a multifunctional luggage to be enclosed by fabric in order to produce a lightweight luggage that ergonomically and aesthetically advantageous to the user.
(16) being designed to move between and lock (37) into a plurality of orientations (Fig. 1, Fig. 3A) including an upright orientation (Fig. 1) and a reclined orientation (Fig. 3A) relative to the seating surface (1). (Figs. 1-3B; Col. 5, Lines 21-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for an adjustable backrest as taught by Fegler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a backrest that can be configurable and locked between an upright position, and a reclined orientation, in order to provide favorable comfort for the seated occupant.

	Regarding Claim 35, McNichols further teaches wherein the frame includes a hinge structure (31, 32) that permits the frame (10) and enclosures (20, 50) to rotate into the seat configuration (Figs. 2, 4), and wherein the hinge structure (31, 32) further permits the frame (10) and enclosures (20, 50) to rotate into a luggage configuration (10) arrange as a rectangular prism (Fig. 1) convenient for transportation as luggage (wherein McNichols teaches a combination suitcase). (Fig. 1; Col. 2, Lines 43-50; Col. 3, Lines 32-35)

	Regarding Claim 36, McNichols, modified above, teaches all of the elements of the invention described in claim 34 above except; one or more handles designed to adjust and lock 
	Fegler et al. further teaches one or more handles (12) designed to adjust and lock into a height (between storage configuration and deployed configuration) and an angle (through use of locking collar (37)) to support the seat supporting structure (1) based on the orientation of the back rest (16). (Figs. 1-4D; Col. 3, Lines 47-52; Col. 5, Lines 21-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for an adjustable handle as taught by Fegler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for and adjustable handle in order to accommodate the reclining orientation of the seat supporting structure for the user.
	Regarding Claim 37, McNichols further teaches the bases (21, 51) of the two frame components (20, 50) include one or more ground engaging elements (61-65) and a height of the each of the frame components designed to be equal to each other, both heights measured from their respective ground engaging elements to their respective seating surfaces (34, 35). (Wherein pivotal legs (61-65) are designed to be telescopically adjustable, and in Modified Figure 4 below it can be seen that the plurality of pegs (P1-P4 in Modified Figure 4 above) can be adjusted for surfaces (25) and (55) to be coextensive as seen in Figure 2, thereby creating an equivalent height between respective seating surfaces (34, 35) and ground engaging elements (61-65)). (Figs. 2, 4; Col. 2, Lines 42-48)

	Regarding Claim 38, McNichols teaches a multi-functional luggage, comprising;
A two-component frame (10), the two frame components (20, 50) each forming rectangular prisms (20, 50), each of the two frame components (20, 50) surrounded by and supporting an enclosure (20, 50), the two enclosures (20, 50) each forming a luggage compartment (38) with respective luggage closures (20, 50).
A means for rotating (30, 31) the two frames (20, 50), wherein the two frame components (20, 50) are designed to be operably connected (30, 31) at respective edges (upper edges of (25) and (55)) by the means for rotating (30, 31)
The means for rotating (30, 31) arranged to permit the two frame components (20, 50) to rotate relative to each other into a luggage configuration (Fig. 1) with a pair of faces (34, 45) of the two frame prisms (20, 50)7Serial No.: 16/222,563 substantially aligned with and coextensive with each other (as seen in luggage configuration in Figure 1), the entire two-component frame (10) in the luggage configuration (Fig. 1) being arranged as a rectangular prism (Fig. 1) convenient for transportation as luggage (wherein McNichols teaches a combination suitcase (10)). 
The means for rotating (30, 31) further arranged to permit the two frame components (20, 50) to rotate relative to each other into a seat configuration (Fig. 2) with another pair of faces (25, 55) of the two frame prisms (20, 50) substantially aligned with and coextensive with each other (as seen in Fig. 2), the entire two-component frame (10) in the seat configuration (Fig. 2) being arranged as a seat supporting structure (34) (wherein McNichols teaches cushion (34) as being designed for sitting on).
 A means for reclining (35), wherein the seat configuration (Fig. 4) is designed to form a seating surface (34) at a height suitable for seating a human and to form a back rest (35).

	McNichols doesn’t teach the enclosures being comprised of fabric, or the back rest being designed to move between and lock into a plurality of orientations between an upright orientation and a reclined orientation relative to the seating surface using the means for reclining.
	Regarding the fabric enclosure, Fegler et al. further teaches that a frame component (12) can be surrounded by and supporting an enclosing fabric (40) enclosure. (Figs. 1-3b; Col. 3, lines 47-63)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, and provide for the two frame components to be surrounded by a fabric enclosure as taught by Fegler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the frame components of a multifunctional luggage to be enclosed by fabric in order to produce a lightweight luggage that ergonomically and aesthetically advantageous to the user.
	Regarding the backrest orientation. Fegler et al. further teaches a backrest (16) being designed to move between and lock (37) into a plurality of orientations (Fig. 1, Fig. 3A) (Fig. 1) and a reclined orientation (Fig. 3A) relative to the seating surface (1). (Figs. 1-3B; Col. 5, Lines 21-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for an adjustable backrest as taught by Fegler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a backrest that can be configurable and locked between an upright position, and a reclined orientation, in order to provide favorable comfort for the seated occupant.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over McNichols (US 8016089 B1), as applied to claim 2 above, in view of Fegler et al. (US 7793970 B2), and further in view of Chipman (US 3825298 A).

	Regarding Claim 23, McNichols, modified above, teaches all of the elements of the invention described in claim 2 above except; the seat supporting structure includes bellow pleats designed to operably connect to the backrest and to the seating surface and further designed to extend or contract based on the orientation of the back rest.
	Chipman further teaches a seat (1) supporting structure (3) including bellow pleats (27, 27’) designed to operably connect to the backrest (15) and to the seating surface (15) and further designed to extend (14) or contract (Fig. 1) based on the orientation of the back rest (15). (Wherein the expansion and contraction is depicted between figures 1-4). (Figs. 1-5; Col. 3, Lines 9-23)
	
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for the pleated sides for the seat as taught by Chipman. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide sidewalls that contract or extend between configurations as bellowed pleats, in order to provide a sidewall for an occupant that can be contained within the luggage when maneuvering between the luggage configuration and seated configuration. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McNichols (US 8016089 B1), as applied to claim 25 above, in view of Fegler et al. (US 7793970 B2), and in further in view of Wong (US 20080223679 A1).

	Regarding Claim 28, McNichols, modified above, teaches all of the elements of the invention described in claim 25 above except; the ground engaging element of the one of the frame components is designed to be positioned in the middle of an outer surface of the frame component.
	Wherein McNichols teaches a ground engaging element (65). (Fig. 4; Col. 3, Lines 30-31)
(41) of a frame component (21) is designed to be positioned in the middle of an outer surface of the frame component (21). (Figs. 1-2; [0041]) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for the ground engaging element disposed in the middle of the surface of a frame component as taught by Wong. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the ground engaging element to be disposed in the middle of the surface of a frame component to facilitate balance and make it easier to maneuver the multi-functional luggage.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over McNichols (US 8016089 B1), as applied to claim 1 above, in view of Fegler et al. (US 7793970 B2), and further in view of Wang (US 5690196 A).

	Regarding Claim 29, McNichols, modified above, teaches all of the elements of the invention described in claim 1 above except; one or more handles designed to retract and extend and lock into to a height and an angle to support the luggage.
	Wang further teaches one or more handles (42) designed to retract (wherein Wang teaches a retractable handle) and extend (Fig 5.) and lock into to a height and an angle to support the luggage. (Wherein Wang teaches a plurality of teeth (392) which mesh with a catch (18) for locking the handle into an angle for facilitating the movement of the luggage). (Figs. 1-2, 4-5; Col. 2, Lines 35-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for the retractable handle as taught by Wang. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an extendable handle that can be locked into an angled position in order to provide the user with a method of maneuvering the luggage.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over McNichols (US 8016089 B1), as applied to claim 1 above, in view of Fegler et al. (US 7793970 B2), further in view of Cowdery (US 4575109 A), and further in view of Silver (US 20110256792 A1).

	Regarding Claim 32, McNichols, modified above, teaches all of the elements of the invention described in claim 1 above except;  a surface of the luggage forms a graphical figure using at least one of structural elements of the luggage and a defined contour formed by the two frame prisms aligned with each other. 
	Regarding the defined contour, Cowdery further teaches a defined contour (DC in Modified Figure 4 below) formed by the two frame prisms (11, 12) aligned with each other. (Figs. 1-2, 4-5; Col. 4, Lines 16-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught 
	Regarding the graphical figure, Silver further teaches that a surface of the luggage (11) forms a graphical figure (57) using at least one of the structural elements (11) of the luggage (11). (Figs. 13-16; [0057])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide the surface of the luggage forming a graphical figure with structural elements as taught by Silver. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated have the luggage structurally represent a graphical figure in order for the luggage to have an aesthetic that can appeal to a variety of demographics.  
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    25
    33
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    26
    160
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    624
    248
    media_image7.png
    Greyscale

[AltContent: connector] 
Claim 33, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over McNichols (US 8016089 B1), as applied to claim 1 above, in view of Fegler et al. (US 7793970 B2), further in view of Wang (US 5690196 A), further in view of Chipman (US 3825298 A), further in view of Wong (US 20080223679 A1), further in view of Cowdery (US 4575109 A), and further in view of Silver (US 20110256792 A1).

	Regarding Claim 33, McNichols further teaches;
Cushions (34, 35) deployed on the seating surface (34, 35) of the seat supporting structure (20, 50) designed to expand (wherein a cushion would expand laterally when subjected to vertical pressure) and provide comfort (wherein McNichols teaches the mats providing cushioned comfort). (Figs. 1-5; Col. 1, Lines 52-54; Col. 3, Lines 22-30)
Bases (21, 51) of the two frame components (20, 50) include one or more ground engaging elements (61-65) and a height of the each of the frame components designed to be equal to each other, both heights measured from their respective ground engaging elements to their respective seating surfaces (34, 35). (Wherein pivotal legs (61-65) are designed to be telescopically adjustable, and in Modified Figure 4 below it can be seen that the plurality of pegs (P1-P4 in Modified Figure 4 below) can be adjusted for surfaces (25) and (55) to be coextensive as seen in Figure 2, thereby creating an equivalent height between respective seating surfaces (34, 35) and ground engaging elements (61-65)). (Figs. 2, 4; Col. 2, Lines 42-48)
Wherein the  ground engaging element (61-65) of one of the frame components (20, 50) are designed to adjust (wherein section legs (61-65) are taught as telescopic) and lock into an element height (P1-P4 in Modified Figure 4 above, wherein it can be seen that legs (61-64) are also adjustable by height) and an element angle (wherein section leg (65) is pivotal) relative to the seating surface (wherein adjustment of section leg (65) would be relative to seating surface (34) in Figure 2) of the frame component (20). (Fig. 4; Col. 1, Lines 64-67)
The ground engaging element (65) of one of the frame components (50) is designed to adjust and lock into an element height (P1-P4 in Modified Figure 4 above) and an element angle (wherein section leg (65) is pivotal) based on the orientation of the back rest (35). (Fig. 4; Col. 1, Lines 64-67)
Wherein the ground engaging element (61-65) of the one of the frame components (20, 50) is designed to retract into the frame component (20, 50). (Figs. 1, 3-5; Col. 2, Lines 55-67; Col. 3, Lines 1-17)
Wherein in the seat configuration (Fig. 4), the seating surface (34) includes a releasable connection (36) disposed along a portion of an outer surface (34, 35) of the two compartment frames (20, 50) and designed to provide access to the luggage compartments (38) in one or more of the two-compartment frames (20, 50). (Figs. 2, 5; Col. 3, Lines 22-23)
Wherein the releasable connection (36) includes at least one of zippers (36), Velcro, button, or latch. (Figs. 2, 5; Col. 3, Lines 22-23)


Regarding the adjustable handle supporting the back rest.
Fegler et al. further teaches one or more handles (12) designed to adjust and lock into a height (between storage configuration and deployed configuration) and an angle (through use of locking collar (37)) to support the seat supporting structure (1) based on the orientation of the back rest (16). (Figs. 1-4D; Col. 3, Lines 47-52; Col. 5, Lines 21-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for an adjustable handle as taught by Fegler et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for and adjustable handle in order to accommodate the reclining orientation of the seat supporting structure for the user.
	Regarding the handle locking in an angle to support the luggage.
(42) designed to retract (wherein Wang teaches a retractable handle) and extend (Fig 5.) and lock into to a height and an angle to support the luggage. (Wherein Wang teaches a plurality of teeth (392) which mesh with a catch (18) for locking the handle into an angle for facilitating the movement of the luggage). (Figs. 1-2, 4-5; Col. 2, Lines 35-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for the retractable handle as taught by Wang. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an extendable handle that can be locked into an angled position in order to provide the user with a method of maneuvering the luggage.
	Regarding the seat support structure having bellow pleats.
	Chipman further teaches a seat (1) supporting structure (3) including bellow pleats (27, 27’) designed to operably connect to the backrest (15) and to the seating surface (15) and further designed to extend (14) or contract (Fig. 1) based on the orientation of the back rest (15). (Wherein the expansion and contraction is depicted between figures 1-4). (Figs. 1-5; Col. 3, Lines 9-23)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for the pleated sides for the seat as taught by Chipman. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide sidewalls that contract or extend 
	Regarding the ground engagement element being in the middle of the frame surface.
	Wong further teaches the ground engaging element (41) of a frame component (21) is designed to be positioned in the middle of an outer surface of the frame component (21). (Figs. 1-2; [0041]) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for the ground engaging element disposed in the middle of the surface of a frame component as taught by Wong. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the ground engaging element to be disposed in the middle of the surface of a frame component to facilitate balance and make it easier to maneuver the multi-functional luggage.
	Regarding the contour formed by aligned frame prisms.
	Cowdery further teaches a defined contour (DC in Modified Figure 4 above) formed by the two frame prisms (11, 12) aligned with each other. (Figs. 1-2, 4-5; Col. 4, Lines 16-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide for a defined contour between the frame prisms as taught by Cowdery. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a defined contour between the 
	Regarding the structural elements forming a graphical figure.
	Silver further teaches that a surface of the luggage (11) forms a graphical figure (57) using at least one of the structural elements (11) of the luggage (11). (Figs. 13-16; [0057])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the multi-functional luggage as taught by McNichols, modified above, and provide the surface of the luggage forming a graphical figure with structural elements as taught by Silver. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated have the luggage structurally represent a graphical figure in order for the luggage to have an aesthetic that can appeal to a variety of demographics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
K. V. Minehart (US 1140997 A), teaches a combined handbag and seat.
E. Weber (US 2170227 A), teaches a collapsible baby carriage.
J. P. Bosk (US 2549958 A), teaches a collapsible child’s carrier and seat.
M. Randolph (US 2693366 A), teaches a combination folding carriage and container therefor.
D. M. Weitzner (US 3413011 A), teaches a collapsible luggage scooter.
J. F. Dalia (US 3532378 A), teaches a combination carrying case and seat.
Bishop (US 20070007801 A1), teaches a case with seat.
Ambrose et al. (US 20070145700 A1), teaches a container with a seat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.









If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733